DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 4, 6 and 12-14 are objected to because of the following informalities:  
Claim 3: “a corner…closest to a feed inlet nozzle” should state –the (or said) corner…closest to the (or said) feed inlet nozzle—to make clear the claim is referring back to the corner and the feed nozzle previously introduced in claim 2.
Claim 4: “a corner…closest to a pyrolysis gas outlet nozzle” should state –the (or said) corner…closest to the (or said) pyrolysis gas outlet nozzle—to make clear the claim is referring back to the corner and the pyrolysis gas outlet nozzle previously introduced in claim 2.
Claim 6: “…splitting the bottom stream in…” appears to be a typo of  –…splitting the bottom stream into... –
Claim 11: the plurality of steps should be separated by line indentations (37 CFR 1.75(i)).
Claim 12: in the limitation “the ratio…to the height of the three partition baffles”, it appears –the ratio…to the height of each of the three partition baffles—may have been intended.
Claim 13: “the at least two quench water settlers further comprises” appears to be a typo of –the at least two quench water settlers further comprise (plural)—
Claim 14: in the limitation “the ratio…to the height of the three partition baffles”, it appears –the ratio…to the height of each of .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the spherical section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Verma (US 7,628,197).
Regarding claim 11, Verma is directed to a process for quenching a pyrolysis furnace effluent (see Abstract) comprising:
receiving furnace effluent 22 in a quench tower 10 (see Fig. 1; col. 4, lines 55-63);
quenching the furnace effluent in the quench tower with quench water to produce (1) a bottom stream comprising pyrolysis gasoline 30, (2) quench tower water effluent 30, and (3) a gas stream 28 (see col. 4, line 63 – col. 5, line 2);
30) (see col. 4, line 67 – col. 5, line 3); 
settling the combined stream in a quench water settler (oil-water separator 12) to produce settler hydrocarbon stream 32, settler bottom quench water stream 36, settler process water stream 34, and tar/oil stream (heavy hydrocarbons/sediment stream 38) (see col. 5, lines 1-5; col. 6, lines 9-11); and
recirculating the settler bottom quench water stream 36 to the quench tower (via lines 24 and 26) (see col. 5, lines 1-5 and 45-47).
Given that Verma’s process separates tar from the quench water recycling loop, Verma is considered to teach the limitation of reducing fouling of equipment by separating tar from water, as claimed.
Verma differs from the claimed embodiment in that the reference does not disclose at least two quench water settlers in parallel. However, such a modification to Verma is considered to amount to a duplication of parts and is prima facie obvious absent new or unexpected results. MPEP 2144.04 VI B. Including an additional settler in the process of Verma is considered to amount to nothing more than routine experimentation for a person of ordinary skill in the art and would be associated with a reasonable expectation of success.
Regarding claim 16, Verma discloses wherein the quench settler(s) comprise a horizontal cylindrical tank (see Fig. 1, separator 12).
Regarding claim 17, Verma is considered to render obvious the parallel operation of settlers for the reasons discussed above in the rejection of claim 11. Splitting into streams is considered inherent to parallel operation. Additionally, determining the flow rate of each of the streams to the respective settlers amounts to nothing more than routine experimentation for a person of ordinary skill in the art and would be associated with a reasonable expectation of success. Absent a showing of criticality or 
Regarding claim 18, Verma discloses wherein the water quench tower contains contacting elements such as trays (see col. 4, lines 43-44) and that heavy hydrocarbons (tar) condense and collect at the bottom of the tower (see col. 5, lines 56-65), i.e. immediately above the outlet (see Fig. 1), considered to be equivalent to the claimed bottom quench distributor.
Regarding claim 19, Verma does not disclose the residence time in the settler. However, it is considered that determining the optimum residence time which balances overall process efficiency and maximum separation of the phases would require nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of criticality or unexpected results, the claimed residence time in the settlers is not considered to patentably distinguish the instant claims over the cited prior art. 
Regarding claim 20, Verma discloses heavy hydrocarbons collecting at the bottom of the water quench tower (i.e. with the quench tower effluent water) (see col. 5, lines 56-65). Heavy hydrocarbons would be understood by a person of ordinary skill in the art to include C9 hydrocarbons and heavier, as claimed. Furthermore, the separation in oil-water separator 12 is not expected to perfect and some residual heavy hydrocarbons would be inherent in the settler bottom quench water stream.

Allowable Subject Matter
Claims 1, 2, 5 and 7-9 are allowed.
Claim 10, which depends from claim 1, requires overcoming the rejection under 35 USC 112(b). Claims 3, 4 and 6 require overcoming the claim objections.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening 
Claims 14 and 15 would be allowable if amended to overcome the claim objections.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Verma is considered to be the closest prior art, discussed above. Verma discloses a process for quenching a pyrolysis furnace effluent and recirculation of the quench water (see Abstract). Recirculation entails separation in an oil-water separator and recirculating the water separated therefrom to the quench tower (see Fig. 1; Abstract). 
Claim 1 includes limitations wherein quench tower effluent water is fed to a water stripper for separation into a stripper hydrocarbon stream, a stripper water stream and a tar/oil stream and recirculating the stripper water stream and settler bottom quench water to the quench tower. 
Verma does not disclose or suggest the additional limitations entailing stripping quench tower effluent water in addition to the oil-water separation step(s). 
Strack et al (US 2007/0007172) is also considered to be highly relevant to the claimed invention. Strack is directed to a method for processing a pyrolysis effluent, including quenching and recirculation of quench water (see Fig. 3; [0079]). While Strack mentions that a net water fraction is fed to a sour water stripper (see [0079]), this water fraction is distinct from the circulated water fraction, i.e. the net water is not recirculated to the quench tower.
The prior art discussed above, taken alone or in combination, fails to fully teach and/or suggest the integrated embodiment encompassed by claim 1.
Regarding dependent claim 12 and independent claim 14, the prior art does not disclose or suggest the configuration of the settler encompassed by the claims, comprising three partition baffles disposed in the settler, wherein the ratio of the internal diameter of the settler to the height of each of the three partition baffles is 4.3/4.0 to 4.3/3.6. 
While partition baffles are known in the art for use in oil-water separators (see, e.g. Brown (US 3,688,473: Figs. 1 & 3); Odom et al (US 6,214,092: Fig. 6); Jauncey (GB 2483733: Fig. 7)), the specific ratio of internal diameter to partition baffle height is not taught or suggested by the prior art and, accordingly, the claimed feature is considered to define a patentable invention over the prior art, taken together as a whole with the claimed process.
The office notes that claim 14 is a combination of claims 11 and 12. Amending claim 11 to include the limitations of claim 12 would therefore likely create a duplicate claim with claim 14. Should Applicant chose to keep both independent claims, further amendments to one would be necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Renee Robinson/Primary Examiner, Art Unit 1772